\OOO\]O`\LA-|>

10
11
12
13
14
15
16
17
13
19
20
21
22
23
24
25
26

 

 

HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN|DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CRlS-Zl9-JLR
)
Plaintiff, ) R;'
) " RDER GRANTING \.1
v. ) UNOPPOSED l\/IOTION TO
) CONTINUE TRIAL AND PRETRIAL
JEFFREY ALLEN l\/IORR_IS, ) MOTIONS DEADLINE
)
Defendant. )

)

THE COURT has considered the unopposed motion of the parties to continue

 

the trial date and pretrial motions deadline and finds that;

(a) taking into account the exercise of due diligence, a failure to grant a
continuance in this case vvould deny counsel for the defendant the reasonable time
necessary for effective preparation due to counsel’s need for more time to review the
evidence, consider possible defenses, and gather evidence material to the defense, as set
forth in 18 U.S.C. § 3l6l(h)('7)(B)(iv); and

(b) a failure to grant such a continuance in this proceeding Would likely result in

a miscarriage ofjustice, as set forth in 18 U.S.C. § 3l6l(h)(7)(B)(i); and

 

(c) the additional time requested is a reasonable period of delay, as the defendant
has requested more time to prepare for trial, to investigate the matter, to gather evidence
material to the defense, and to consider possible defenses; and

(d) the ends of justice Will best be served by a continuance, and the ends of
justice outweigh the best interests of the public and the defendant in any speedier trial,

as set forth in 18 U.S.C. § 3161(11)(7)(A); and

v FEDERAL PuBLlC I)EFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, suite 700

PRETRlAL MOT]ONS DEADLlNE Seattle’ Washington 98101
(USA v, /l//O}"I”I‘S / CRl 8-2l9~] LR) - l (206) 553_1]00

 

 

 

-l>b»>l\)

\OOO\]O\U`:

10
11
12
13
14
15
16
17
18
19

21
22
23
24
25
26

 

 

(e) the additional time requested between the current trial date of December 3,
2018 and the new trial date is necessary to provide counsel for the defendant the
reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
the facts set forth above; and

(f) the period of delay from the date of this order to the new trial date is
excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

IT IS THEREFORE ORDERED that the trial date in this matter shall be
continued to April 29, 2019, and that pretrial motions shall be filed no later than
t<\o~aet\ \<.6 § 20 \°1 .

129
DC)NE this Q§_ day of October, 20

QSZQ§§<

JAMPS L. oBARr
UNITED s ATEs DrsTRlcr JUDGE

Presented by:

s/ Sara Brin
Assistant Federal Public Defender
Attorney for Jeffrey Allen Morris

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fitth Avenue, suite 700

PRETR!AL MoTroNs DEADUNE Seatt,e, Washington 98101

l

(USA v. lt//orris / CR18-219-JLR) - 2 (206) 553-1100

 

 

 

